Exhibit 10.14


















Avista Corporation
Executive Deferral Plan
(2005 Component)
As Amended and Restated Effective January 1, 2016













--------------------------------------------------------------------------------


Avista Corporation
Executive Deferral Plan
(2005 Component)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
PURPOSE
1
ARTICLE 1. DEFINITIONS
1
ARTICLE 2. SELECTION, ENROLLMENT, ELIGIBILITY
6
 
2.1
Selection by Committee
6
 
2.2
Enrollment Requirements
6
 
2.3
Eligibility; Commencement of Participation
6
 
2.4
Eligibility; Suspension of Participation
7
ARTICLE 3. DEFERRAL COMMITMENTS/EMPLOYER MATCHING/CREDITING/TAXES
7
 
3.1
Minimum Deferrals
7
 
3.2
Maximum Deferrals
7
 
3.3
Election to Defer
7
 
3.4
Withholding of Annual Deferral Amounts
8
 
3.5
Annual Employer Matching Amounts
8
 
3.6
Vesting
8
 
3.7
Crediting/Debiting of Account Balances
8
 
3.8
FICA and Other Taxes
10
 
3.9
Distributions
10
ARTICLE 4. PAYOUT AT A SPECIFIED TIME
10
 
4.1
Payout at a Specified Time
10
 
4.2
Other Benefits Take Precedence Over Payout at a Specified Time
11
ARTICLE 5. BENEFIT AT TERMINATION OF EMPLOYMENT
11
 
5.1
Benefit At Termination of Employment
11
 
5.2
Payment of Termination Benefit
11
 
5.3
Death Prior to Complete Payment of Termination Benefit
12
ARTICLE 6. PRE-TERMINATION SURVIVOR BENEFIT
12
 
6.1
Pre-Termination Survivor Benefit
12
 
6.2
Payment of Pre-Termination Survivor Benefit
12
ARTICLE 7. BENEFICIARY DESIGNATION
12
 
7.1
Beneficiary
13
 
7.2
Beneficiary Designation; Change; Spousal Consent
13
 
7.3
Acknowledgment
13
 
7.4
No Beneficiary Designation
13
 
7.5
Doubt as to Beneficiary
13
 
7.6
Discharge of Obligations
13
ARTICLE 8. TERMINATION, AMENDMENT OR MODIFICATION
13
 
8.1
Termination
13
 
8.2
Amendment
14
 
8.3
Effect of Payment
14
ARTICLE 9. ADMINISTRATION
14



-i-

--------------------------------------------------------------------------------

Avista Corporation
Executive Deferral Plan
(2005 Component)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
9.1
Duties
14
 
9.2
Administration Upon Change In Control
14
 
9.3
Agents
15
 
9.4
Binding Effect of Decisions
15
 
9.5
Indemnity of Committee
15
 
9.6
Employer Information
15
ARTICLE 10. OTHER BENEFITS AND AGREEMENTS
15
ARTICLE 11. CLAIMS PROCEDURES
16
 
11.1
Presentation of Claim
16
 
11.2
Notification of Decision
16
 
11.3
Review of a Denied Claim
16
 
11.4
Decision on Review
16
 
11.5
Legal Action
17
ARTICLE 12. TRUST
17
 
12.1
Establishment of the Trust
17
 
12.2
Interrelationship of the Plan and the Trust
17
 
12.3
Distributions From the Trust
17
ARTICLE 13. MISCELLANEOUS
17
 
13.1
Status of Plan
17
 
13.2
Unsecured General Creditor
18
 
13.3
Employer's Liability
18
 
13.4
Nonassignability
18
 
13.5
Not a Contract of Employment
18
 
13.6
Furnishing Information
18
 
13.7
Terms
18
 
13.8
Captions
19
 
13.9
Governing Law
19
 
13.10
Notice
19
 
13.11
Successors
19
 
13.12
Spouse's Interest
19
 
13.13
Validity
19
 
13.14
Incompetent
19
 
13.15
Payment On Earlier Payment Date
20







-ii-

--------------------------------------------------------------------------------








AVISTA CORPORATION
EXECUTIVE DEFERRAL PLAN
(2005 Component)
As Amended and Restated
Effective January 1, 2016



Purpose
The purpose of this Plan, as amended and restated effective January 1, 2016, is
to provide specified benefits to a select group of management and highly
compensated Employees who contribute materially to the continued growth,
development and future business success of Avista Corporation, a Washington
corporation, and its affiliates, if any, that sponsor this Plan. This Plan is a
component of the Avista Corporation Executive Deferral Plan and shall be
unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1.
DEFINITIONS
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Employer Matching Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2
“Annual Bonus” shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W‑2 for such
calendar year, payable to a Participant as an Employee under any Employer's
annual bonus and cash incentive plans, excluding stock options.

1.3
“Annual Deferral Amount” shall mean that portion of a Participant's Base Annual
Salary and/or Annual Bonus that a Participant elects to have, and is deferred,
in accordance with Article 3, for any one Plan Year. In the event of a
Participant's death or other Separation from Service prior to the end of a Plan
Year, such year's Annual Deferral Amount shall be the actual amount withheld
prior to such event.

1.4
“Annual Employer Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.5.

1.5
“Annual Installment Method” shall be an annual installment form of payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows with respect to Annual Deferral Amounts deferred on or
prior to December 31, 2014: (a) during the Plan Year in which such payments
begin, each payment shall equal the Account Balance to be distributed under the
Annual Installment Method divided by the total number of installment payments to
be made; and (b) during the remaining benefit payment period, the amount of each
installment to be paid during each such subsequent Plan Year shall equal the
remaining Account Balance as of December 31 of the prior year divided by the
number of installment payments to be made in and after such



-1-

--------------------------------------------------------------------------------







subsequent Plan Year. With respect to Annual Deferral Amounts deferred on or
after January 1, 2015, the “Annual Installment Method” shall be calculated as
follows: the amount of each installment shall equal the Account Balance to be
distributed under the Annual Installment Method, determined as of the business
day immediately preceding the date of the annual installment payment, divided by
the total number of installment payments to be made in and after such subsequent
Plan Year, with payment to be made on the 15th day of the month (or as soon as
reasonably possible following such date, but no later than 90 days thereafter).
Notwithstanding the foregoing, the final installment shall be the Participant's
Account Balance as of the date of payment.
1.6
“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W‑2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non‑qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant's gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.7
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 7, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.8
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.9
“Board” shall mean the board of directors of the Company.

1.10
“Change of Control” shall mean:

(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 1.10; or

(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual



-2-

--------------------------------------------------------------------------------







becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.11
“Claimant” shall have the meaning set forth in Section 11.1.

1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.13
“Committee” shall mean the committee described in Article 9 and known as the
Benefit Plans Administrative Committee.

1.14
“Company” shall mean Avista Corporation, a Washington corporation, and any
business which assumes the obligations of the Company hereunder.

1.15
“Deferral Account” shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.



-3-

--------------------------------------------------------------------------------







1.16
“Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering Employees.

1.17
“Distribution Election Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to elect the form and timing of distributions to the Participant under
the Plan.

1.18
“Employee” shall mean an employee of the Employer who is: (i) an executive
officer of the Employer who assumed such position prior to February 4, 2011 or a
director of the Employer; and (ii) an active member of the Funded Pension Plan.

1.19
“Employer(s)” shall mean the Company and/or any other Related Employer (now in
existence or hereafter formed or acquired) that participates in the Plan with
respect to its Employees.

1.20
“Employer Matching Account” shall mean (i) the sum of all of a Participant's
Annual Employer Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant’s Employer Matching Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Employer Matching Account.

1.21
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.22
“401(k) Plan” shall be The Investment and Employee Stock Ownership Plan of
Avista Corporation, as amended from time to time.

1.23
“Monthly Installment Method” shall be a monthly installment form of payment over
the number of months selected by the Participant in accordance with this Plan,
calculated as follows with respect to Annual Deferral Amounts deferred on or
prior to December 31, 2014: (a) during the Plan Year in which such payments
begin, each payment shall equal the Account Balance to be distributed under the
Monthly Installment Method divided by the total number of installment payments
to be made; and (b) during the remaining benefit payment period, the amount of
each installment to be paid during each such subsequent Plan Year shall equal
the remaining Account Balance as of December 31 of the immediately preceding
Plan Year divided by the number of installment payments to be made in and after
such subsequent Plan Year. With respect to Annual Deferral Amounts deferred on
or after January 1, 2015, “Monthly Installment Method” shall be calculated as
follows: the amount of each installment shall equal the Account Balance to be
distributed under the Monthly Installment Method, determined as of the business
day immediately preceding the date of the monthly installment payment, divided
by the total number of installment payments to be made in and after such
subsequent Plan Year, with each payment to be made on the 15th day of the month
(or as soon as reasonably possible following such date, but no later than 90
days thereafter). Notwithstanding the foregoing, the final installment shall be
the Participant's Account Balance as of the date of payment.



-4-

--------------------------------------------------------------------------------







1.24
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs a deferral
election form, (iv) whose signed deferral election form is accepted by the
Committee, (v) who commences participation in the Plan, and (vi) whose deferral
election form has not terminated. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an account balance
under the Plan, even if he or she has an interest in the Participant's benefits
under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

1.25
“Payout at a Specified Time” shall mean the payout set forth in Section 4.1.

1.26
“Plan” shall mean the Company’s Executive Deferral Plan (2005 Component), which
shall be evidenced by this document and by each Participant’s deferral election
form, as they may be amended from time to time. The Plan is a component of the
Avista Corporation Executive Deferral Plan and governs deferrals under such plan
that are made with respect to Base Annual Salary and Annual Bonuses that are
earned by an Employee on and after on January 1, 2005.

1.27
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through the last day of December of the same calendar year.

1.28
“Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Article 6.

1.29
“Related Employer” shall mean a corporation which is a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as the
Company and a trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Company.

1.30
“Separation from Service” shall mean that an Employee has died, retired or
otherwise has incurred a termination of employment. An Employee will not incur a
Separation from Service while he is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform services. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his position of employment or any
substantially similar position of employment, a 29 month period of absence is
substituted for such six month period.

“Termination of employment” means that it is reasonably anticipated based on the
facts and circumstances that an Employee will perform no further services after
a certain date or that the level of bona fide services he would perform after
such date would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36 month
period (or the full period of services if the Employee has been providing
services for less than 36 months). An Employee shall incur a Separation from
Service when the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by him
during the immediately preceding 36 month period.
1.31
“Stock” shall mean Avista Corporation common stock, zero par value, or any other
equity securities of the Company designated by the Committee.



-5-

--------------------------------------------------------------------------------







1.32
“Survivor Benefit Payment Election Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to elect the form of payment to his or her Beneficiary in the
event of his or her death under Article 6.

1.33
“Termination Benefit” shall mean the benefit set forth in Article 5.

1.34
“Trust” shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, effective as of March 1, 2000 between the Company and
the trustee named therein, as amended from time to time.

1.35
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. Any partial year of employment shall not be
counted.


ARTICLE 2.
SELECTION, ENROLLMENT, ELIGIBILITY

2.1
Selection by Committee.

Participation in the Plan shall be limited to a select group of management and
highly compensated Employees of the Employers, as determined by the Committee in
its sole discretion. From that group, the Committee shall select, in its sole
discretion, Employees to participate in the Plan.

2.2
Enrollment Requirements.

As a condition to participation, each selected Employee shall complete, execute
and return to the Committee a deferral election form, a Distribution Election
Form and a Beneficiary Designation Form, all within 30 days after he or she is
selected to participate in the Plan. An Employee may not elect to participate in
the Plan within the 30 day period described above if on the date he or she
becomes eligible to participate he or she already participates in another
non-qualified elective “account balance plan” of the Employer (as such term is
defined in Treasury Regulation Section 1.409A-1(c)(2)(i)(A), other than a plan
described in Treasury Regulation Sections 1.409A-1(c)(2)(i)(D), (E), (F), (G) or
(H) relating to separation pay plans, rights to in-kind benefits or
reimbursements, split dollar life insurance arrangements, modified foreign
earned income, and stock rights). In such case, the Employee may enroll in the
Plan for the next following Plan Year. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

2.3
Eligibility; Commencement of Participation.

Provided an Employee selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period, that Employee shall commence participation in the Plan on the first day
of the month following the month in which the Employee completes all enrollment
requirements. If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.


-6-

--------------------------------------------------------------------------------








2.4
Eligibility; Suspension of Participation.

In the event that an Employee who is a Participant is no longer an Employee, he
shall no longer be eligible to participate and make deferrals to the Plan, but
may be eligible to participate in the Company’s Executive Deferral Plan (2011
Component or 2016 Component) in accordance with its terms.

ARTICLE 3.
DEFERRAL COMMITMENTS/EMPLOYER MATCHING/CREDITING/TAXES

3.1
Minimum Deferrals.

Prior to each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary and/or Annual Bonus in the following minimum
amounts for each deferral elected:
Deferral
Minimum Amount
Base Annual Salary
$2,000
Annual Bonus
$2,000

If an election is made for less than stated minimum amounts, or if no election
is made, the amount deferred shall be zero.

3.2
Maximum Deferrals.

For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary and/or Annual Bonus up to the following
maximum percentages for each deferral elected:
Deferral
Maximum Amount
Base Annual Salary
75%
Annual Bonus
100%

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Base Annual Salary and Annual Bonus shall be limited to the amount of
compensation paid for services to be performed subsequent to the date the
Participant submits a deferral election to the Committee for acceptance.

3.3
Election to Defer.

(a)
First Plan Year. In connection with a Participant's commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan. For the election to be valid, the election must be completed in
writing and signed by the Participant, timely delivered to the Committee (in
accordance with Section 2.2 above) and accepted by the Committee. In the case of
compensation that is earned based upon a specified performance period (for
example, an Annual Bonus), where a Distribution Election Form is submitted in
the first year of eligibility but after the beginning of the service period, the
Distribution Election Form will apply to the portion of the compensation equal
to the total amount of the compensation for the service period multiplied by the
ratio of the number of days remaining in the performance



-7-

--------------------------------------------------------------------------------







period after the Distribution Election Form is submitted over the total number
of days in the performance period.
(b)
Subsequent Plan Years. For each succeeding Plan Year, an irrevocable deferral
election for that Plan Year, shall be made by timely delivering to the
Committee, in accordance with its rules and procedures, before the end of the
Plan Year preceding the Plan Year for which the election is made, a new
election. If no such election is timely delivered for a Plan Year, the Annual
Deferral Amount shall be zero for that Plan Year.


3.4
Withholding of Annual Deferral Amounts.

For each Plan Year, the Base Annual Salary portion of the Annual Deferral Amount
shall be withheld from each regularly scheduled Base Annual Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Annual Salary. The Annual Bonus portion of the Annual Deferral Amount shall be
withheld at the time the Annual Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

3.5
Annual Employer Matching Amount.

A Participant's Annual Employer Matching Amount for any Plan Year shall be equal
to 75% (or such other percentage used by the Participant’s Employer to determine
his matching contribution under the 401(k) Plan) of the Participant's Annual
Deferral Amount for the immediately prior Plan Year, up to an amount that does
not exceed 6% of the Participant’s Base Annual Salary for the prior Plan Year,
reduced by the amount of any matching contributions made to the 401(k) Plan on
his or her behalf for such prior Plan Year of the 401(k) Plan, assuming that the
Participant had contributed the maximum amount permitted to the 401(k) Plan
under the provisions of Code Sections 402(g) and 401(a)(17). If a Participant is
not employed by an Employer as of the last business day of a Plan Year, the
Annual Employer Matching Amount for such Plan Year shall be zero.

3.6
Vesting.

A Participant shall at all times be 100% vested in his or her Deferral Account
and Employer Matching Account.

3.7
Crediting/Debiting of Account Balances.

In accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee, in its sole discretion, amounts
shall be credited or debited to a Participant's Account Balance in accordance
with the following rules:
(a)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect
one or more Measurement Fund(s) (as described in Section 3.7(c) below) to be
used to determine the additional amounts to be credited to his or her Account
Balance for the first day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant's
commencement of participation in the Plan and continuing thereafter for each
subsequent business day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, in the form and manner that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the additional amounts to



-8-

--------------------------------------------------------------------------------







be credited to his or her Account Balance, or to change the portion of his or
her Account Balance allocated to each previously or newly elected Measurement
Fund. If an election is made in accordance with the previous sentence, it shall
apply to the next business day and continue thereafter for each subsequent day
in which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.
(b)
Proportionate Allocation. In making any election described in Section 3.7(a)
above, the Participant shall specify in increments of one percentage point (1%),
the percentage of his or her Account Balance to be allocated to a Measurement
Fund (as if the Participant was making an investment in that Measurement Fund
with that portion of his or her Account Balance).

(c)
Measurement Funds. The Participant may elect one or more measurement funds,
based on certain mutual funds (the “Measurement Funds”) listed on Exhibit 1
hereof, incorporated herein by this reference, for the purpose of crediting
additional amounts to his or her Account Balance; provided, however, that the
Committee must always select as a Measurement Fund the Company Stock Fund
(described as a mutual fund 100% invested in Stock, with all dividends deemed
invested in additional shares of Stock. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund; provided,
however, that the Committee may never discontinue or delete the Company Stock
Fund. Each such action will take effect as of the first day of the calendar
quarter that follows by thirty (30) days the day on which the Committee gives
Participants advance written notice of such change.

(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant's Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion, as though
(i) a Participant's Account Balance were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such day, as of
the close of business on such date; (ii) the portion of the Annual Deferral
Amount that was actually deferred during any day were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such day, no later than the close of business on the business day after the
day on which such amounts are actually deferred from the Participant's Base
Annual Salary through reductions in his or her payroll, at the closing price on
such date; and (iii) any distribution made to a Participant that decreases such
Participant's Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such day, no earlier than one business day
prior to the distribution, at the closing price on such date. The Participant's
Annual Employer Matching Amount shall be credited to his or her Employer
Matching Account as of the close of business on the last business day of the
Plan Year to which it relates.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in



-9-

--------------------------------------------------------------------------------







any manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured creditor of the Employer.

3.8
FICA and Other Taxes.

(a)
Annual Deferral Amounts. Unless otherwise previously withheld, for each Plan
Year in which an Annual Deferral Amount is being withheld from a Participant,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Annual Salary and Bonus that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.8.

(b)
Employer Matching Amounts. When a participant becomes vested in a portion of his
or her Employer Matching Account, the Participant’s Employer(s) shall withhold
from the Participant’s Base Annual Salary and/or Bonus that is not deferred, in
a manner determined by the Employer(s), the Participant’s share of FICA and
other employment taxes. If necessary, the Committee may reduce the vested
portion of the Participant’s Employer Matching Account in order to comply with
this Section 3.8.


3.9
Distributions.

The Participant’s Employer(s), or the trustee of the Trust, shall withhold from
any payments made to a Participant under this Plan all federal and state income,
employment and other taxes required to be withheld by the Employer(s), or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Employer(s) and the
trustee of the Trust.

ARTICLE 4.
PAYOUT AT A SPECIFIED TIME

4.1
Payout at a Specified Time.

(a)
Distribution Election. A Participant in connection with his or her commencement
of participation in the Plan shall irrevocably elect in a Distribution Election
Form to receive a future “Payout at a Specified Time” of his or her Account
Balance from the Plan. The Payout at a Specified Time shall be made or commenced
at the time elected by the Participant and shall be distributed in a lump sum or
pursuant to a Monthly Installment Method of 60, 120 or 180 months or an Annual
Installment Method of five, ten or fifteen years, as elected by the Participant.
The Participant shall make such elections when he or she submits his or her
first irrevocable deferral election as described in Section 3.3(a). If a
Participant does not make any such form of payment election with respect to the
Payout at a Specified Time, then such benefit shall be paid in a lump sum.

(b)
Delay or Change of Distribution. A Participant may amend his or her Distribution
Election Form to delay a Payout at a Specified Time or to change the form of
payment by submitting



-10-

--------------------------------------------------------------------------------







a new Distribution Election Form in accordance with the Committee’s rules and
procedures, provided that: (i) the amended Distribution Election Form is
submitted at least one year prior to the date on which the first payment of the
Payout at a Specified Time would have otherwise become payable; and (ii) the
amended Distribution Election Form will result in a delay of the Participant's
receipt of such benefit by at least five additional years.

4.2
Other Benefits Take Precedence Over Payout at a Specified Time.

Should an event occur that triggers a benefit under Article 5 or 6, an Account
Balance that is subject to a Payout at a Specified Time election under
Section 4.1 shall not be paid at the time elected by the Participant under
Section 4.1 but shall be paid at the time set forth under the other applicable
Article.

ARTICLE 5.
BENEFIT AT TERMINATION OF EMPLOYMENT

5.1
Benefit At Termination of Employment.

A Participant who experiences a Separation from Service for reasons other than
death shall receive, as a Termination Benefit, his or her Account Balance unless
the Participant’s Account Balance is subject to a Payout at a Specified Time
election that requires payments to be made or commenced prior to the
Participant’s Separation from Service.

5.2
Payment of Termination Benefit.

A Participant in connection with his or her commencement of participation in the
Plan, may elect on a Distribution Election Form to receive a Termination Benefit
in a lump sum or pursuant to a Monthly Installment Method of 60, 120 or 180
months or an Annual Installment Method of five, ten or fifteen years. The
Participant shall elect the payment form when he or she submits his or her first
irrevocable deferral election as described in Section 3.3(a). If a Participant
does not make any election with respect to the payment of the Termination
Benefit, then such benefit shall be paid in a lump sum. Termination Benefits
shall commence or be paid as soon as reasonably practicable following the date
of the Separation from Service, but in no event later than 90 days from such
date.
Notwithstanding the foregoing, no payment of a Termination Benefit to a
Participant who is a “specified person” shall be paid or commence prior to a
date that is six (6) months after the date of his or her Separation from
Service. If the Termination Benefit of a Participant who is a specified person
is to be paid in a lump sum, payment will occur as soon as reasonably as
reasonably practicable after the expiration of the six (6) month delay, but in
no event later than 90 days from such date. If the Termination Benefit of a
Participant who is a specified person is to be paid in installments, then (a)
with respect to Annual Deferral Amounts deferred on or before December 31, 2014,
the first payment following the six (6) month delay will be made in the seventh
month after the Separation from Service and will include a lump sum payment of
any installment payments (including accumulated earnings) that would have been
made, but for the delay of six (6) months, and the installment payments will
continue thereafter as elected on the Participant’s Distribution Election Form;
and (b) with respect to Annual Deferral Amounts deferred on or after January 1,
2015, all payments will be delayed by six (6) months, such that they commence in
the seventh calendar month after the Separation from Service. In no event will
Termination Benefits payable to a Participant who is a specified employee
commence or be paid later than 90 days from the date on which the six (6) month
delay after his or her Separation from Service expires. A Participant is a
“specified


-11-

--------------------------------------------------------------------------------







person” if he is a key employee under Code Sections 416(i)(1)(A)(i), (ii) or
(iii) at any time during the 12 month period ending on a “specified employee
identification date.” If the Participant is a key employee on such a date, he
will be treated as a key employee for the entire 12 month period beginning on
the “specified employee effective date.” For purposes of this Section 5.2, the
“specified employee identification date” is December 31 and the “specified
employee effective date” is the following April 1.
A Participant may amend his or her Distribution Election Form to change the
payment form by submitting a new Distribution Election Form in accordance with
the Committee’s rules and procedures, provided that: (i) unless the
Participant’s Separation from Service is due to Disability, the amended
Distribution Election Form is submitted at least one year prior to the date on
which such benefit would have otherwise become payable; and (ii) the amended
Distribution Election Form will result in a delay of the Participant's receipt
of such benefit by at least five additional years.

5.3
Death Prior to Complete Payment of Termination Benefit.

If a Participant dies after his or her Termination Benefit commences, but before
it is paid in full, the Participant's unpaid Termination Benefit payments shall
continue and shall be paid to the Participant's Beneficiary over the remaining
number of years and in the same amounts as that benefit would have been paid to
the Participant had the Participant survived.

ARTICLE 6.
PRE-TERMINATION SURVIVOR BENEFIT

6.1
Pre-Termination Survivor Benefit.

The Participant's Beneficiary shall receive a Pre-Termination Survivor Benefit
equal to the Participant's Account Balance if the Participant dies before he or
she commences receiving his or her Termination Benefit.

6.2
Payment of Pre-Termination Survivor Benefit.

A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on a Survivor Benefit Payment Election Form whether the
Pre-Termination Survivor Benefit shall be received by his or her Beneficiary in
a lump sum or pursuant to a Monthly Installment Method of 60, 120 or 180 months
or Annual Installment Method of five, ten or fifteen years. The Participant
shall elect the payment form when he or she submits his or her first irrevocable
deferral election as described in Section 3.3(a). If a Participant does not make
any election with respect to the payment of the Pre-Termination Survivor
Benefit, then such benefit shall be paid in a lump sum. The lump sum payment
shall be made, or installment payments shall commence, as soon as reasonably
practicable following the Participant’s death, but in no event later than 90
days from such date. A Participant may amend his or her Survivor Benefit Payment
Election Form to change the payment form of a Pre-Termination Survivor Benefit
by submitting a new Survivor Benefit Payment Election Form in accordance with
the Committee’s rules and procedures, provided that the amended Survivor Benefit
Payment Election Form is not effective for 12 months after it is submitted.

ARTICLE 7.
BENEFICIARY DESIGNATION


-12-

--------------------------------------------------------------------------------








7.1
Beneficiary.

Each Participant shall have the right, at any time, to designate his or her
Beneficiary(ies) (both primary as well as contingent) to receive any benefits
payable under the Plan to a beneficiary upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.

7.2
Beneficiary Designation; Change; Spousal Consent.

A Participant shall designate his or her Beneficiary by completing and signing
the Beneficiary Designation Form, and returning it to the Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Committee's rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal consent, in the form designated by the Committee, must be
signed by that Participant's spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

7.3
Acknowledgment.

No designation or change in designation of a Beneficiary shall be effective
until received and acknowledged in writing by the Committee or its designated
agent.

7.4
No Beneficiary Designation.

If a Participant fails to designate a Beneficiary as provided in Sections 8.1,
8.2 and 8.3 above or, if all designated Beneficiaries predecease the Participant
or die prior to complete distribution of the Participant's benefits, then the
Participant's designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant's estate.

7.5
Doubt as to Beneficiary.

If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Participant's Employer to withhold such payments until
this matter is resolved to the Committee's satisfaction.

7.6
Discharge of Obligations.

The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant's deferral election shall terminate upon such full payment of
benefits.

ARTICLE 8.
TERMINATION, AMENDMENT OR MODIFICATION

8.1
Termination.

Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that any Employer will continue
the Plan or will not terminate the Plan at any


-13-

--------------------------------------------------------------------------------







time in the future. Accordingly, each Employer reserves the right to discontinue
its sponsorship of the Plan and/or to terminate the Plan at any time with
respect to any or all of its participating Employees, by action of its governing
body. In addition, the Compensation and Organization Committee of the Company
may terminate the Plan with respect to any Employer. Upon the termination of the
Plan with respect to any Employer, the deferral elections of the affected
Participants who are employed by that Employer shall terminate and their Account
Balances, determined as if they had experienced a Separation from Service for
reasons other than death on the date of Plan termination, shall be paid to the
Participants in a lump sum as soon as reasonably practicable following the Plan
termination in accordance with Code Section 409A. The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination.

8.2
Amendment.

Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer by the action of its board of directors. In addition,
the Compensation and Organization Committee of the Company may amend the Plan
with respect to any Employer. Provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant's Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service for reasons other than death as of the effective date of
the amendment or modification, and (ii) no amendment or modification of this
Section 8.2 or Section 9.2 of the Plan shall be effective. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.

8.3
Effect of Payment.

The full payment of the applicable benefit under Articles 4, 5, or 6 of the Plan
shall completely discharge all obligations to a Participant and his or her
designated Beneficiaries under this Plan and the Participant's deferral election
shall terminate.

ARTICLE 9.
ADMINISTRATION

9.1
Duties.

Except as otherwise provided in this Article 9, this Plan shall be administered
by the Administrator. The Administrator shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. When making a determination or calculation, the
Administrator shall be entitled to rely on information furnished by a
Participant or the Employer. For purposes of this Plan, the Committee shall be
the “Administrator” at all times prior to the occurrence of a Change in Control.

9.2
Administration Upon Change In Control.

Upon and after the occurrence of a Change in Control, the “Administrator” shall
be an independent third party selected by the Trustee and approved by the
individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”). The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the


-14-

--------------------------------------------------------------------------------







Plan and Trust including, but not limited to benefit entitlement determinations.
Upon and after the occurrence of a Change in Control, the Company must: (1) pay
all reasonable administrative expenses and fees of the Administrator;
(2) indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator or all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date of circumstances of the Disability, death or other
Separation from Service of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.

9.3
Agents.

In the administration of this Plan, the Administrator may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel who may be counsel to any Employer.

9.4
Binding Effect of Decisions.

Subject to Article 11 below, the decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

9.5
Indemnity of Committee.

All Employers shall indemnify and hold harmless the members of the Committee,
and any Employee to whom the duties of the Committee may be delegated, and the
Committee against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan, except in
the case of willful misconduct by the Committee, any of its members, any such
Employee.

9.6
Employer Information.

To enable the Committee and/or Administrator to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee and/or Administrator, as the case may be, on all matters relating to
the compensation of its Participants, the date and circumstances of the death or
other Separation from Service of its Participants, and such other pertinent
information as the Committee and/or Administrator may reasonably require.

ARTICLE 10.
OTHER BENEFITS AND AGREEMENTS
The benefits provided for a Participant and Participant's Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant's Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.


-15-

--------------------------------------------------------------------------------








ARTICLE 11.
CLAIMS PROCEDURES

11.1
Presentation of Claim.

Any Participant or Beneficiary of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Administrator a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

11.2
Notification of Decision.

The Administrator shall consider a Claimant's claim within a reasonable time,
and shall notify the Claimant in writing:
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Administrator has reached a conclusion contrary, in whole or in part,
to the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in Section 11.3 below.


11.3
Review of a Denied Claim.

Within 60 days after receiving a notice from the Administrator that a claim has
been denied, in whole or in part, a Claimant (or the Claimant's duly authorized
representative) may file with the Administrator a written request for a review
of the denial of the claim. Thereafter, but not later than 30 days after the
review procedure began, the Claimant (or the Claimant's duly authorized
representative):
(a)
may review pertinent documents;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Administrator, in its sole discretion, may
grant.


11.4
Decision on Review.

The Administrator shall render its decision on review promptly, and not later
than 60 days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Administrator’s decision must be rendered


-16-

--------------------------------------------------------------------------------







within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

(c)
such other matters as the Committee deems relevant.


11.5
Legal Action.

A Claimant's compliance with the foregoing provisions of this Article 11 is a
mandatory prerequisite to a Claimant's right to commence any legal action with
respect to any claim for benefits under this Plan.

ARTICLE 12.
TRUST

12.1
Establishment of the Trust.

The Company shall establish the Trust, and each Employer shall at least annually
transfer over to the Trust such assets as the Employer determines, in its sole
discretion, are necessary to provide, on a present value basis, for its
respective future liabilities created with respect to the Annual Deferral
Amounts and Annual Employer Matching Amounts for such Employer's Participants
for all periods prior to the transfer, as well as any debits and credits to the
Participants' Account Balances for all periods prior to the transfer, taking
into consideration the value of the assets in the trust at the time of the
transfer.

12.2
Interrelationship of the Plan and the Trust.

The provisions of the Plan and the Participant’s deferral elections and
Distribution Election Form shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

12.3
Distributions From the Trust.

Each Employer's obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer's obligations under this Plan.

ARTICLE 13.
MISCELLANEOUS

13.1
Status of Plan.

The Plan is intended to be a plan that is not qualified within the meaning of
Code Section 401(a) and that “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employee” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent.


-17-

--------------------------------------------------------------------------------








13.2
Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer. For purposes of the payment of benefits under this Plan, any and
all of an Employer's assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer's obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

13.3
Employer's Liability.

An Employer's liability for the payment of benefits shall be determined only by
the Plan and the Participant’s deferral elections and Distribution Election
Form. An Employer shall have no obligation to a Participant under the Plan
except as expressly provided in the Plan and his or her deferral elections and
Distribution Election Form.

13.4
Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant's or
any other person's bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

13.5
Not a Contract of Employment.

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

13.6
Furnishing Information.

A Participant or his or her Beneficiary will cooperate with the Administrator by
furnishing any and all information requested by the Administrator and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Administrator may deem necessary.

13.7
Terms.

Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.


-18-

--------------------------------------------------------------------------------








13.8
Captions.

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

13.9
Governing Law.

Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the internal laws of the State of Washington without regard to its
conflicts of laws principles.

13.10
Notice.

Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:
BPAC
c/o Vice President – Human Resources
Avista Corporation
1411 East Mission
Spokane, Washington 99220

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

13.11
Successors.

The provisions of this Plan shall bind and inure to the benefit of the
Participant's Employer and its successors and assigns and the Participant and
the Participant's designated Beneficiaries.

13.12
Spouse's Interest.

The interest in the benefits hereunder of a spouse of a Participant who has
predeceased the Participant shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse's will, nor shall such interest pass under the laws of
intestate succession.

13.13
Validity.

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

13.14
Incompetent.

If the Administrator determines in its discretion that a benefit under this Plan
is to be paid to a minor, a person declared incompetent or to a person incapable
of handling the disposition of that person's property, the Administrator may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Administrator may require proof of minority, incompetence, incapacity or
guardianship, as it may


-19-

--------------------------------------------------------------------------------







deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant's
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

13.15
Payment On Earlier Payment Date.

Payment(s) under the Plan may be made or commenced earlier than the payment date
specified in Articles 4 through 6, as applicable, in order to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)), to pay Federal
Insurance Contributions Act (FICA) taxes imposed under Code Sections 3101,
3121(a) and 3121(v)(2), as applicable, to pay income tax at source on wages
imposed under Code Section 3401 (or the corresponding withholding provisions of
applicable state, local or foreign tax laws) as a result of the payment of FICA
taxes, to pay the additional income tax at source on wages attributable to the
pyramiding Code Section 3401 wages and taxes, or to pay an amount that is
required to be included in income as a result of a failure of the Plan to comply
with the requirements of Code Section 409A.
IN WITNESS WHEREOF, the Company has executed this Plan document as of this
________ day of __________________________, 2015.




Avista Corporation




By:    __________________________________
Title:    __________________________________




-20-